Respondent was admitted to the Bar on April 4, 1962 by the Appellate Division, Second Department. He was suspended by this court for two years, effective February 20,1980 (Matter of Kramer, 73 AD2d 983). Petitioner moves for an order striking respondent’s name from the roll of attorneys, pursuant to subdivision 4 of section 90 of the Judiciary Law, on the ground that he was convicted on September 16, 1981 in the United States District Court for the Northern District of New York of two counts of forging an indorsement on two United States Treasury checks and two counts of uttering and publishing the checks with intent to defraud the United States, in violation of section 495 of title 18 of the United States Code. (US Code, tit 18, § 495.) The conduct proscribed by section 495, a felony under Federal law (US Code, tit 18, § 1, subd [1]), is analogous to that proscribed by sections 170.15 (forgery in the first degree) and 170.30 (criminal possession of a forged instrument in the first degree) of the Penal Law, both class C felonies under New York law. Respondent, having thus committed a Federal felony offense which would also constitute a felony under New York law (Judiciary Law, § 90, subd 4, par e), forfeited his right to be an attorney and counselor at law in this State as of the date of that conviction (subd 4, par a). Accordingly, petitioner’s motion is granted and respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.